Title: Abigail Adams to John Quincy Adams, 27 May 1798
From: Adams, Abigail
To: Adams, John Quincy


          
            my dear son
            sunday Philadelphia May 27th 1798
          
          As the vessel by which I have already written to you, did not sail yesterday, I can now inform you that the Bill for the protection of our commerce past yesterday in the House of Rep’s 50 to 40— it impowers our vessels of war to capture, and bring in all French cruizers and Privateers which shall be found hovering upon our Coast.— it will pass into a Law tomorrow.
          We are still in the dark why our Envoys remain in Paris— we have reason to believe that they were there as late as the 8th of April, tho the Government is without any dispatches of later date than those, which I have Sent you by this opportunity
          I inclose the latest paper to you. Mr dayton the speeker of the House of Rep’s, has been through the whole of this session as firm & steady as a Rock. This state appears to have had an astonishing Change of sentiment. it is in the City, more united in sentiment than Nyork
          The Levingstone aristocracy dominers there, tho according to there Education, and there means of dissipation & allurements they are apt scholors of the Orlean Faction. an insatiable Ambition devours the Chancellor. To see mr Jay stand higher in the publick estimation, and Elected Chief over him; fills him with the same sensations, which Milton puts into the mouth of the Arch fiend. “Better

to Reign in hell, than serve in Heaven.” If you wish to order your Books to America, and think it safe, I will find a shelter for them. most affectionatly Your / Mother
          
            A Adams—
          
          
            Ps To mrs Adams Love & to Thomas—
          
        